GLOBAL GREEN, INC. 2820 Remington Green Circle Tallahassee, Florida 32308 January 6, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance Attn: Ms. Dana Hertz Washington, D.C. 20549 Re: Global Green, Inc. Form 10-K for the fiscal year ended December 31, 2012 Filed April 9, 2013 and amended on May 13, 2013 File No. 333-174853 Dear Ms. Hertz: Please be advised that, Global Green, Inc. (“the Company”); - is responsible for the adequacy and accuracy of the disclosure in the filing of its Annual Report on Form 10-K Amendment No. 2; - acknowledges that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to this filing; and - that the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We hope this filing satisfies your comments. If you have any further requirements, please let me know. Sincerely, /s/ Dr. Mehran P. Ghazvini DC Dr. Mehran P. Ghazvini, DC Chief Executive Officer
